Title: To Alexander Hamilton from Oliver Wolcott, Junior, 1 December 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Dr. Sir
Phila. Decr. 1. 1795

I have not been able to ascertain all the points upon which you requested me to write to you.
In February 1780 a Comtee. reported a conference with the Minister of France, the substance of which was—That the King of Spain wished for an alliance with the United States, but that it was necessary that the United States should explain their claims precisely.
That the Cabinet of Madrid, construed the western rights of the U.S. to extend no further westward, than the line of settlement permitted by the British proclamation of 1763.
That the United States had no Right to navigate the Missippi.
That the King of Spain would conquer Florida for himself.
And that the lands westward of the line of 1763, were proper subjects of conquest by Spain, from G. Britain.
The French Minister said, that his most Christian Majesty, was united by ties of blood to the King of Spain, & to the United States by Treaty & Freindship & that he would endeavour to conciliate the differences of opinion with liberality &c. There are many intimations in the French conferences, exhorting the United States to moderation in their claims—it was stated that France might not be able to obtain an explicit acknowledgement of independence, in which case the U.S. ought to consider whether a tacit acknowledgement ought not to be accepted.
There are intimations at several times that Mr. Adams required positive instructions to prevent him from acting too inflexibly &c &c (this is the idea—not the expression).
June 17th. 1781 Mr. Adams was instructed, thus—“to make the most candid & confidential communications upon all subjects to the Ministers of our generous ally the King of France, to undertake nothing in the negociations for peace or truce without the knowledge & concurrence & ultimately to govern your self by their advice & opinion endeavouring in your whole conduct to make them sensible how much we rely upon his Majestys influence for effectual support in every thing that may be necessary to the present security or future prosperity of the US of America.”
It is worthy of remark that the draft of instruction was communicated to the French Minister, & the words scored with a line underneath, inserted afterwards by way of amendment.
I send Chancellor Livingstons draft of a Treaty with England. It furnishes good matter for testing the opinions of Cato, by a rule of authority for himself.
You will judge of the manner of using these hints—but perhaps under present circumstances, they ought only to be considered as information, from which to state facts & reason.
You will hear from me on other points when I can get time.
Yrs truly

Oliv. Wolcott Jr.

I lately requested a corrected translation of a document which I sent to you. I hope it reached you.

